Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a Final office action on merit.  Claims 1-20, after amendment, are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/5/2019 and 7/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201810878634.5 filed on 8/3/2018.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3, 8, 10, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0214594 A1 Kirovski et al. (hereinafter Kirovski) in view of US 10,699,421 B1, Cherevatsky et al. (hereinafter Cherevatsky).

As to claim 1, Kirovski discloses a method for recognizing a body movement (Figs 1A-1C), the method comprising: 
sampling an input to-be-recognized video to obtain a sampled image frame sequence of the to-be-recognized video (pars 0002, 0034, 0059, 0076, 0088, sampled or digitized image frames from video capturing device); 
performing key point detection on the sampled image frame sequence by using a trained body key point detection model (Fig 2; pars 0004-0005, 0011, 0029-0030, skeletal model detecting/estimating positions of predefined points from fames of image),  
inputting body key point position heat maps of the sampled image frame sequence into a trained movement classification model to perform classification, to obtain a body movement recognition result corresponding to the to-be-recognized video (Figs 1, 5, 11, 9, recognizing body movement with gesture recognition engine; pars 0004-0005, 0018, 0029, 0031, 0039, 0043, 0068, 0088, 0093, 0114-0116).Kirovski does not expressly disclose a pixel value of each pixel point in the body key point position heat map indicates a probability of a body key point being located at a position corresponding to the each pixel point.
Cherevatsky, in the same or similar field of endeavor, further teaches a pixel value of each pixel point in the body key point position heat map indicates a probability of a body key point being located at a position corresponding to the each pixel point (Figs 7, 8G-8L; col 6, lines 23-27, 56-61; col 33, lines 4-20; col 36, line 11-col 37, line 4).
Therefore, consider Kirovski and Cherevatsky’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Cherevatsky’s teachings as described above in Kirovski’s method to provide a score or determine probability of particular pixels at particular positions in a point cloud.
As to claim 3, Kirovski as modified discloses the method according to claim 1, wherein the inputting body key point position heat maps of the sampled image frame sequence 
inputting body key point position heat maps of the respective sampled image frames in the sampled image frame sequence into an image feature extraction network of the trained movement classification model, to extract body key point position feature maps of the sampled image frame sequence (Kirovski: Figs 1, 5, 11, 9, recognizing body movement with a gesture recognition engine; pars 0004-0005, 0018, 0028-0031, a statistical model to capture predetermined set of gesture classes and uses the model to classify the input skeletal motion of a user; Fig 2; pars 0036, 0039, 0042-0043, 0067-0068, 0088, 0093, 0114-0116, skeletal mapping of a user being generated from the capture device to determine various spots on the user body and transforming the image into a body/mesh model representation of the person); 
inputting the body key point position feature maps of the sampled image frame sequence into a movement feature extraction network of the trained movement classification model, to obtain a movement feature corresponding to the sampled image frame sequence (Kirovski: Figs 5-7, 11, receiving skeletal motion data representative of a user data motion feature related to a position of a user and performing classifying operation on a subset of motion features; pars 0004-0006, 0028, 0030, 0041, 0058, 0070, 0105-0107, 0111-0116); and 
performing, based on the movement feature corresponding to the sampled image frame sequence, classification on a body movement indicated by the to-be-recognized video corresponding to the sampled image frame sequence, to obtain the body movement recognition result of the to-be-recognized video (Kirovski: Figs 5-8; pars 0004-0006; 

As to claim 10, it is rejected with the same reason as set forth in claim 3.
As to claim 15, it recites a non-transitory CRM storing computer program executed to perform functions and features as recited in claim 1. Rejection of claim 1 is therefore incorporated herein.

As to claim 17, it is rejected with the same reason as set forth in claim 3.

Claims 2, 4-6, 9, 11-13, 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kirovski in view of Cherevatsky and further in view of US 2019/0080176 A1, Lan et al. (hereinafter Lan).


As to claim 2, Kirovski as modified discloses the method according to claim 1, the sampling an input to-be-recognized video to obtain a sampled image frame sequence of the to-be-recognized vide (see rejection in claim 1) but does not expressly teach dividing the input to-be-recognized video into a plurality of video segments, extracting one image frame from each video segment as a sampled image frame of the video segment, and generating the sampled image frame sequence of the to-be-recognized video based on respective sampled image frames of the video segments. 

Therefore, consider Kirovski as modified and Lan’s teachings as a whole, it would have been obvious to one of skill in the art to incorporate Lan’s teachings on segmenting video clip based on particular action in Kirovski as modified’s teachings such that one or more frame associated with particular body motion may be used for training and classification.
As to claim 4, Kirovski as modified discloses the method according to claim 1, the method further comprising: training to obtain the body key point detection model based on a labeled sample image set (Kirovski: Fig 2; pars 0029-0030, 0033-0036, 0067, 0069, also see rejection in claim 1), comprises: 
acquiring a sample image set, wherein the sample image set comprises a sample image (Kirovski: Figs 3, 10; pars 0004-0005, 0034, 0060-0061, 0065, capturing samples of  images or frames of images of a user from a capturing device/camera); generating, based on a body key point position in the sample image, a probability heat map with a probability decreasing progressively from the body key point position as a center toward peripheries of the body key point position, as a labeling result of a body key point position heat map of the sample image (Kirovski: Figs 2, 5; pars 0036, 0067, 0069, 0086, 0111-0113, 0122); 


Therefore, consider Kirovski as modified and Lan’s teachings as a whole, it would have been obvious to one of skill in the art to incorporate Lan’s teachings on utilizing a recurrent neural network to detect action/motion with action labeling in Kirovski’s teachings for intelligent motion detection modeling, training and classification.
As to claim 5, Kirovski as modified discloses the method according to claim 1, the method further comprising: training to obtain the movement classification model based on a labeled sample video set (Kirovski: Figs 3-5, 10; pars 0004-0006, 0028, 0030, 0057-0058, using a model to classify the input skeletal motion of a user), comprises: acquiring a sample video set, wherein the sample video set comprises a sample video and labeling information of a body movement indicated by the sample video (see rejection in claim 4); sampling the sample video to obtain a sample sampled image frame sequence of the sample video (Kirovski: Figs 10, training samples from the video input; pars 0071-0072, 0076, 0113); performing key point detection on the sample sampled image frame sequence using the trained body key point detection model, to obtain a body key point position heat map of each sample sampled image frame in the sample sampled image frame sequence (see rejection in claim 1); and inputting body 

As to claim 9, it is rejected with the same reason as set forth in claim 2.
As to claim 11, it is rejected with the same reason as set forth in claim 4.
As to claim 12, it is rejected with the same reason as set forth in claim 5.

As to claim 13, it is rejected with the same reason as set forth in claim 6.
As to claim 16, it is rejected with the same reason as set forth in claim 6.

As to claim 18, it is rejected with the same reason as set forth in claim 4.
As to claim 19, it is rejected with the same reason as set forth in claim 5.

Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirovski in view of Cherevatsky and further in view of Lan and US 2018/0296281 A1, Yeung et al. (hereinafter Yeung).


As to claim 7, Kirovski as modified discloses the method according to claim 5, wherein the training to obtain the movement classification model based on a labeled sample video set, further comprises: extracting a body region from image frames of the sample video (Kirovski: Figs 2, 5; pars 0036-0038, 0051, 0067, 0106, extract different spots on the body including skeleton, joints, wrists, elbows, knees, net etc.), and acquiring labeling information of a body movement indicated by the simulated sample video (Lan: pars 0018, labeling frames of video that are classified/defined as actions/motions including drinking, eating, sweeping etc.) and performing a translation operation of a preset translation distance on the body region to generate a sample video (Kirovski: pars 0039, 0052) but does not expressly teach a simulated sample video and adding the simulated sample video to the sample video set. Yeung, in the same or similar field of endeavor, further teaches providing simulated image data and being incorporated into live and/or pre-recorded images (pars 0086, 0168, 0212).
Therefore, consider Kirovski as modified and Yeung’s teachings as a whole, it would have been obvious to one of skill in the art to incorporate Yeung’s teachings on adding simulated video in the video set in Kirovski’s as modified teachings so that both simulated and real images being used for AI modeling.


As to claim 20, it is rejected with the same reason as set forth in claim 7.

Response to Arguments
Applicant’s arguments have been fully considered but they are moot in light of new ground of rejection.  As to applicant’s argument regarding the heat map, both applicant’s heat map and prior art represent a probability map with respect to pixels in certain positions in the image (see merit rejection above with Kirovski and Cherevatsky combined teachings).  Applicant is encouraged to further clarify and distinguish claimed invention from prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Primary Examiner, Art Unit 2661